Citation Nr: 1549508	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  13-29 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to May 8, 2001, for the award of service connection for coronary artery disease (CAD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision from the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  

As an initial matter, the Board notes that the October 2012 rating decision, in pertinent part, determined that the effective date assigned for the award of service connection for coronary artery disease was proper and also assigned separate, staged ratings for that disability as it had been previously rated/evaluated with the Veteran's service-connected nephropathy and hypertension.  The Veteran does not disagree with the ratings assigned by the October 2012 rating decision for his coronary artery disease nor does he disagree with the effective dates assigned for those staged ratings; rather, it is his contention that he is entitled to an earlier effective date for the original award of service connection.  See November 2012 notice of disagreement; see also September 2010 informal claim (construed as a claim for an earlier effective date for the award of service connection for coronary artery disease).  In light of the Veteran's contentions, this decision is limited to consideration of whether an earlier effective date prior to May 8, 2001, is warranted for the award of service connection for coronary artery disease.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in August 2014; a transcript of that hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  In a final decision dated in May 2003, the RO granted service connection for coronary artery disease and assigned an initial 30 percent rating, effective May 8, 2001.  

2.  In January 2010, the Veteran submitted a freestanding claim for an earlier effective date for the grant of service connection for coronary artery disease.  


CONCLUSIONS OF LAW

1.  The May 2003 rating decision that granted service connection for coronary artery disease, effective May 8, 2001, is final.  38 U.S.C.A. § 7105(c) (West 2002) [West 2014]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [2015].  

2.  The claim of entitlement for an earlier effective date for the grant of service connection for coronary artery disease is dismissed.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In the present case, the Board finds that the Veteran's claim for an earlier effective date must be dismissed as a matter of law.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Therefore, there is no reasonable possibility that further assistance would aid the Veteran in substantiating his claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties under the VCAA in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  

II.  Analysis

Generally, the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5100(a); 38 C.F.R. § 3.400.  

A challenge to an RO assignment of an effective date may be made through a direct appeal of that RO decision, beginning with the timely filing of a notice of disagreement (NOD), and completed by the filing of a substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  The NOD must be in writing and filed within one year "from the date of mailing of notice of the result of initial review or determination."  38 U.S.C.A. § 7105(b)(1); see Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  An NOD is "[a] written communication from a claimant . . . expressing dissatisfaction or disagreement with an adjudicative determination by the [RO] and a desire to contest the result."  38 C.F.R. § 20.201.  

When a claim is denied by the RO, and the claimants fails to file an NOD within the on-year period following the decision, that decision becomes final and the claim may not "thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with" title 38 of the United States Code.  See 38 U.S.C.A. § 7105.  See also DiCarlo v. Nicholson, 20 Vet. App. 53, 55 (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."); Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to timely appeal an RO decision within the one-year period renders the decision final).  

The basic facts pertinent to this appeal are not in dispute.  The Veteran was originally granted service connection for a psychophysiological cardiovascular reaction in a Board decision dated February 1974.  The Veteran did not appeal this decision.  In May 2003, in conjunction with a diabetes mellitus claim, the RO granted service connection for coronary artery disease, secondary to diabetes mellitus, and assigned an effective date of May 8, 2001 (the date of claim for service connection for diabetes mellitus).  The Veteran did not appeal this decision.  The Board notes that the Veteran filed a new claim for a higher initial rating for his coronary artery disease in April 2004.  VA treatment records were received in connection therewith, within one year of the May 2003 decision; however, these records are not relevant to the coronary artery disease claim.  Thus, the provisions of 38 C.F.R. § 3.156(b) do not apply and the May 2003 rating decision is final.  

In January 2010, the Veteran filed a freestanding claim for an earlier effective date for the award of service connection for coronary artery disease.  

In Rudd, it was held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  20 Vet. App. at 300.  If an RO decision assigning an effective date has become final, a claimant may pursue only limited types of challenges to that decision, such as a motion asserting clear and unmistakable error (CUE) in a prior decision.  See DiCarlo, 20 Vet. App. at 56-57 (discussing the types of collateral attack authorized to challenge a final decision by the Secretary); see also Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc) (same).  

In this case, the RO's May 2003 decision granting service connection for coronary artery disease and assigning the May 8, 2001, effective date is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  As such, and consistent with Rudd, neither the RO nor the Board has jurisdiction to adjudicate the merits of any subsequently-received claim for an earlier effective date for the award of service connection for coronary artery disease.  

The Board points out, as mentioned above, that the finality of the May 2003 decision could be vitiated by a finding of CUE in that decision.  See Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998).  However, neither the Veteran nor his representative has alleged CUE in the RO's May 2003 decision.  

The Board has further considered the applicability of 38 C.F.R. § 3.816 in this case.  Specifically, that regulation relates to individuals identified as Nehmer class members based on the case of Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 THE (N.D. Cal.), and was promulgated in response to court orders in the cited case.  A Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  A "covered herbicide disease" means a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, to include coronary artery disease, was not added to the list of disabilities determined to have been presumptively related to Agent Orange until August 31, 2010.  See 75 Fed. Reg. 53, 202 (Aug. 31, 2010).  However, notwithstanding the language of 38 C.F.R. § 3.816, notice accompanying the issuance of the final August 31, 2010, rule specifically noted that the Nehmer provisions would apply to the newly covered diseases, including coronary artery disease.  Accordingly, the Board concludes that the Veteran is a "Nehmer class member" as defined by the law, as he is a Vietnam Veteran who has a covered herbicide disease (i.e., coronary artery disease).  

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law; or, if the claim was received within one year of the class member's separation from service, the effective date is the day following separation from service.  See 38 C.F.R. § 3.816(c)(1)-(3).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

In this case, a review of the record shows that the Veteran has been assigned the earliest effective date possible for his coronary artery disease even as a Nehmer class member.  In particular, the record shows that on May 14, 2001, a claim for service connection for diabetes mellitus as secondary to herbicide exposure was received from the Veteran.  Accompanying this claim was medical evidence indicating that the Veteran might have ischemic heart disease/coronary artery disease.  In the course of the adjudication of subsequent (unrelated) claims, additional medical evidence was received; this evidence confirmed the diagnosis of ischemic heart disease/coronary artery disease.  As a result, in May 2003, the RO issued a rating decision granting service connection for coronary artery disease as secondary to the Veteran's service-connected diabetes mellitus, effective May 8, 2001, as that was the date the award of service connection for diabetes mellitus was made effective.  In light of the foregoing history, the Board finds that even with consideration of the Nehmer provisions, the Veteran has been assigned the earliest effective date possible for his coronary artery disease.

Given the finality of the May 2003 rating decision, and the fact that CUE-an exception to finality-has not been alleged, the January 2010 claim for an earlier effective date is without legal merit and must be denied on that basis.  See Sabonis, 6 Vet. App. at 430.  Simply stated, as held in Rudd, VA has no authority to adjudicate such a freestanding earlier effective date claim.  

In dismissing this claim, the Board acknowledges the Veteran's contentions which are, to the effect, that he has had coronary artery disease (or some heart disability) since his separation from service and that he has been prosecuting a claim for such since that time.  In this regard, the record shows that when the Veteran first filed a claim for VA benefits in 1972, the evidence (which consisted of extensive diagnostic testing) did not support a finding that he had a diagnosed heart disability; rather, he was given a diagnosis of psychophysiological cardiovascular reaction.  The Veteran was eventually granted service connection for that disability, effective from January 1972.  Therefore, while the Board is not unsympathetic to the Veteran's claim, it must be emphasized that coronary artery disease was not diagnosed until at least 2000 (date entitlement arose).  The Veteran was then granted service connection for that disability, effective May 8, 2001 (date of receipt of claim).  See 38 C.F.R. § 3.400 (explaining that the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.)  The Veteran did not file an NOD with the May 2003 rating decision which granted service connection and assigned an effective date for that award; he has also not asserted CUE in that decision.  Accordingly, there is no basis for the grant of an effective date earlier than May 8, 2001, for the award of service connection for coronary artery disease.


ORDER

Entitlement to an effective date prior to May 8, 2001, for the award of service connection for coronary artery disease is dismissed.  



____________________________________________
A. ISHIZAWAR
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


